Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

Getty Realty Corp., which maintains its principal offices at 125 Jericho
Turnpike, Suite 103, Jericho, New York 11753 (“Getty” or “Company”), and Thomas
J. Stirnweis (“Employee” or “Mr. Stirnweis”), residing at 14 Gingerbread Road,
Kings Park, New York 11754, for himself and his present or former heirs,
executors, administrators, successors, and assigns (collectively referred to
throughout this Agreement as “Employee”), agree that:

1. Last Day of Employment. Mr. Stirnweis’ last day of employment with Getty will
be November 30, 2013 (the “Severance Date”).

2. Transition Services. During the period beginning December 1, 2013, and ending
March 31, 2014 (“Transition Period”), Mr. Stirnweis agrees to perform such
reasonable transition and consulting services for Getty as may be requested from
time to time in connection with the transitioning of the real estate, corporate,
financial and other matters he was responsible for during the term of his
employment. Mr. Stirnweis’ availability to provide services may be by telephone,
e-mail or in person (as determined in accordance with the nature of the services
and his schedule); provided, however, that the level of services performed
during the Transition Period shall not exceed the number of hours necessary to
perform the requested services, and in no event shall the level of services
provided, or to be provided, exceed 20% of Mr. Stirnweis’ average level of
services during the 36 month period prior to the Severance Date or otherwise
cause Mr. Stirnweis to fail to incur a “separation from service” as of the
Severance Date for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”).

3. Payments and Benefits.

a. Getty agrees that pursuant to the terms of that certain Letter Agreement
between Mr. Stirnweis and Getty dated June 12, 2001, as amended by the
subsequent Letter Agreement between the parties dated December 31, 2008
(collectively the “Change Agreement”), Getty shall pay to Employee in full
satisfaction of Employee’s rights to the payment of “Guaranteed Salary”, as such
term is defined pursuant to the terms of the Change Agreement:

(1) $250,000, representing Mr. Stirnweis’ base salary at the Severance Date,
which amount shall be paid in monthly installments over a period of 12 months
following the Severance Date in accordance with Getty’s regular payroll
practices applicable to senior executives, without reduction for other
compensation received by Mr. Stirnweis following the Severance Date;

(2) $94,000, representing the bonus portion of Mr. Stirnweis’ Guaranteed Salary,
the current expected annual benefits under the Supplemental Retirement Plan for
Executives of Getty Realty Corp. and Participating Subsidiaries Amended and
Restated effective January 1, 2009 (“Supplemental Plan”), the total expected
employer contribution under the Getty Retirement and Profit Sharing Plan
(“401(k) Plan”) and his current automobile reimbursement, as set forth under the
Change Agreement, which amount shall be paid to Mr. Stirnweis in a lump sum on
January 2, 2014, or within 30 days thereafter; and



--------------------------------------------------------------------------------

(3) reimbursement for the full cost of continuation coverage for Mr. Stirnweis
and his eligible dependents under Getty’s medical and dental plans (the “Health
Plans”) in accordance with the requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or New York State law (“Continuation
Coverage”) to the extent Mr. Stirnweis and/or his dependents remain eligible for
such continuation coverage under the Health Plans, which amount, if any, shall
be paid directly by Getty to the applicable Health Plan on a monthly basis
following Employee’s valid Continuation Coverage election.

b. In accordance with the terms of the outstanding Restricted Stock Unit
Agreements between Employee and Getty (“RSU Awards”) as of the Severance Date,
Getty agrees that Mr. Stirnweis shall receive the following payments with
respect to his outstanding restricted stock units (“RSUs”) in complete
satisfaction of Getty’s obligations under the RSU Awards:

(1) the cash amount determined at the close of trading on June 2, 2014,
(“Settlement Date”) by multiplying (x) 15,500, which is the number of unvested
RSUs outstanding as of the Severance Date under all RSU Awards, all of which
unvested RSUs shall become fully vested by the terms of the RSU Awards as of the
Severance Date, by (y) an amount equal to the closing price per share of Getty
Realty Corp. common stock (“Getty Stock”) on the Settlement Date, which amount
shall be paid within 15 days following the Settlement Date (or such later date
as may be required pursuant to the provisions of Code Section 409A and the
regulations thereunder), and

(2) 19,500 shares of Getty Common Stock in payment for the number of vested RSUs
outstanding under the RSU Awards as of the Severance Date, with the shares of
common stock to be distributed within 15 days following the Settlement Date (or
such later date as may be required pursuant to the provisions of Code
Section 409A and the regulations thereunder); and

(3) The number of RSUs shall be subject to adjustment in accordance with
Section 8.3 of the 2004 Getty Realty Corp. Omnibus Incentive Compensation Plan.
The Company shall ensure that any action taken pursuant to Section 8.3(a)
through 8.3(f) of the 2004 Getty Realty Corp. Omnibus Incentive Compensation
Plan shall comply with the provisions of Section 409A of the Code if and to the
extent that the Units constitute deferred compensation within the meaning of
Section 409A of the Code.

(4) Employee will be entitled to receive Dividend Equivalent payments with
respect to RSUs as provided in the applicable Restricted Stock Unit Agreement
(“RSU Agreement”) with respect to any dividend on Getty Common Stock for which
the Payment Date (as defined in the relevant RSU Agreement) is on or before the
Settlement Date; and

 

2



--------------------------------------------------------------------------------

c. In consideration for, and conditioned upon the execution of and not revoking,
this Agreement, Getty agrees that

(1) $100,000 shall be paid to Mr. Stirnweis ratably over the Transition Period
in accordance with Getty’s payroll practices applicable to senior officers in
connection with performance of the services during the Transition Period
pursuant to Paragraph 2 above;

(2) Getty waives right to seek reimbursement for other compensation received
following the Severance Date under the Change Agreement; and

(3) Getty will provide the non-disparagement covenants contained in Paragraph 7.

d. Getty agrees to pay to all of Employee’s unpaid wages, accrued unused
vacation, holiday and sick pay, which amount shall be paid in connection with
Mr. Stirnweis’ final paycheck for the period ending as of the Severance Date;
and

e. Getty agrees that Employee is entitled to receive his accrued benefits under
the terms of the Supplemental Plan and 401(k) Plan.

f. Employee acknowledges and agrees that:

(1) all payments made pursuant to this Agreement shall be subject to, reduced
by, and payable in the amount determined following reduction for the payment
and/or deposit of all applicable federal state and local tax deposit or
withholding obligations of any kind; and

(2) he would not receive the monies provided pursuant to Paragraph 3.c.(1) of
this Agreement and the additional items otherwise identified in this Agreement
as consideration, including Getty’s agreements pursuant to Paragraph 3.c.(2) and
(3) above, except for his execution of this Agreement and not revoking this
Agreement, and the fulfillment of the promises contained herein.

g. This Agreement is intended to comply with, or otherwise be exempt from, Code
section 409A. The Company will undertake to administer, interpret, and construe
the terms of this Agreement in a manner that does not result in the imposition
on the Employee of any additional tax, penalty, or interest under Code section
409A. If in implementing this Agreement, and by no fault of Employee, this
Agreement fails to meet the requirements of paragraphs (2), (3) or (4) of
Section 409A(a) of the Code, the Company shall reimburse Employee for interest
and additional tax payable with respect to previously deferred compensation
under this Agreement as provided in Section 409A(a)(1)(B) of the Code incurred
by Employee including a tax “gross-up” on such reimbursement. Any such
reimbursement and tax gross-up payment shall be calculated in good faith by the
Company and shall be paid by the end of the taxable year next following
Employee’s taxable year in which the related taxes are remitted to the taxing
authority.

With respect to any reimbursement of healthcare expenses of, or any provision of
in-kind benefits to, Employee or Employee’s eligible dependents, as specified
under this Agreement, such reimbursement of expenses or provision of in-kind
benefits shall be subject to the following conditions: (1) the expenses eligible
for reimbursement or the amount of in-kind benefits

 

3



--------------------------------------------------------------------------------

provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

For purposes of Code section 409A, the right to a series of installment payments
under the terms of this Agreement are to be treated as a right to a series of
separate payments. “Termination of employment,” or words of similar import, as
used in this Agreement mean, for purposes of any payments that are payments of
deferred compensation subject to Code section 409A, Employee’s “separation from
service” as defined in Code section 409A. Notwithstanding anything in this
Agreement to the contrary, if a payment obligation under the terms of this
Agreement arises on account of Employee’s separation from service while Employee
is a “specified employee” (as defined under Code section 409A and determined in
good faith by the Company), any payment of “deferred compensation” (as defined
under Treasury regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury regulation sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
will be paid within 15 days after the end of the six-month period beginning on
the date of Employee’s separation from service.

4. General Release of Claims and Indemnification.

a. Except with respect to Getty’s performance of its obligations acknowledged or
undertaken under this Agreement, and as hereinafter expressly provided in this
Paragraph 4 below, Employee knowingly and voluntarily releases and forever
discharges Getty and any present or former parent corporations, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, directors and agents
thereof (and their respective heirs, successors and assigns), both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators, fiduciaries and functionaries (collectively referred
to throughout this Agreement as “Employer”), of and from any and all claims,
known and unknown, Employee has or may have against Employer as of the date of
execution of this Agreement by Employee, including, but not limited to any
alleged violation of any State or federal law (statutory or common law),
regulation or ordinance (as the same may have been amended) or any company
policy, plan or program. Except with respect to Getty’s performance of its
obligations acknowledged or undertaken under this Agreement, Employee waives and
releases all rights and claims Employee may have against Employer under the
Change Agreement or otherwise for salary, bonus, benefits, restricted stock
units, stock options, dividends, or for any other thing whatsoever. This general
release of all claims includes, but is not limited to, claims arising under:

 

  •   Title VII of the Civil Rights Act of 1964;

 

  •   The Civil Rights Act of 1991;

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •   The Employee Retirement Income Security Act of 1974;

 

4



--------------------------------------------------------------------------------

  •   The Immigration Reform and Control Act;

 

  •   The Americans with Disabilities Act of 1990;

 

  •   The Age Discrimination in Employment Act of 1967;

 

  •   The Sarbanes-Oxley Act;

 

  •   The Workers Adjustment and Retraining Notification Act;

 

  •   The Occupational Safety and Health Act;

 

  •   The Fair Credit Reporting Act;

 

  •   The New York State Executive Law (including its Human Rights Law);

 

  •   The New York City Administrative Code (including its Human Rights Law);

 

  •   The New York State Labor Law;

 

  •   The New York wage, wage-payment and wage-hour laws;

 

  •   Any other federal, state or local civil, human rights, bias,
whistleblower, securities, real estate, tax, accounting, discrimination,
retaliation, compensation, employment, labor or other local, state or federal
law, regulation or ordinance of any kind;

 

  •   Any amendments to the foregoing laws;

 

  •   Any benefit, payroll or other plan, policy or program;

 

  •   Any public policy, contract, third-party beneficiary, tort or common law
claim; or,

 

  •   Any claim for costs, fees, or other expenses including attorneys’ fees.

b. The parties agree that Mr. Stirnweis shall be indemnified to the fullest
extent permitted by the Maryland General Corporation Law, the Company’s By-laws,
Charter, rules and regulations and to the same extent as similarly situated
officers of Getty, including, but not limited to, its President and Chief
Executive Officer for acts undertaken with respect to his duties as an employee
of Getty or as an officer of any subsidiary or affiliate thereof, and that
Employee shall be entitled to indemnification with respect to any actions taken
prior to the Severance Date as the trustee, administrator or in any other
capacity in connection with Getty’s employee benefit plans to the extent
provided by the relevant plan. It is agreed further that Mr. Stirnweis shall be
a covered insured under the Company’s directors and officers liability insurance
policy to the same extent as the President, Chief Executive Officer or Chief
Financial Officer and similarly situated officers of the Company. It further is
agreed if the Company is sold, it shall cause the sale or merger agreement to
require the successor to comply fully with this covenant.

 

5



--------------------------------------------------------------------------------

5. Acknowledgments and Affirmations.

a. Employee affirms that he has not filed, caused to be filed, and presently is
not a party to any claim filed against the Employer and has released any and all
claims not explicitly preserved hereunder;

b. Employee affirms he has no known workplace injuries, diseases or occupational
illnesses and further affirms that he is unaware of any facts that could be the
basis for a claim of discrimination against the Employer;

c. Employee also affirms that upon receipt of the consideration and amounts to
be paid or provided to Employee as provided under Paragraph 3 hereof, he will
have been paid and/or have received all compensation, wages, bonuses,
commissions, and/or benefits to which Employee may be entitled based on services
performed and Employee’s execution of this Agreement, subject to terms of this
Agreement. Employee affirms that he has been granted any leave to which he was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws;

d. Both Employer and Employee acknowledge that this Agreement does not limit
either party’s right, where applicable, to file or participate in an
investigative proceeding, to the extent permitted by law, before the U.S. Equal
Employment Opportunity Commission providing that Employee shall not be entitled
to recover any individual monetary relief or other individual remedies;

e. In the event any claim is made by Employee that is not barred by this
Agreement and any remedy is provided upon such a claim by Employee, all monies
paid hereunder shall be a set-off against and shall be used to satisfy any
relief or recovery award to Employee and if Employee files any claim of any kind
whatsoever, not explicitly preserved by Employee under this Agreement (excluding
cross, counter or similar claims that he may bring in response to any claim
brought against him by Getty), he shall return all of the consideration paid
under Paragraph 3.c.(1) above and shall pay the reasonable cost of the legal
fees incurred by Employer to defend that action, subject to applicable law; and,

f. Employee affirms that he has returned all of Employer’s property and
equipment and has no knowledge that he has any original or copies of any Company
documents and information, regardless of the form, and agrees to return such
documents and information, or forward to the tstirnweis@gettyrealty.com e-mail
account any e-mails regarding Company business received or sent from any e-mail
account under his control that have not been deleted, if he finds any in his
possession and will thereafter purge any Company data stored in any electronic
form in his possession prior to the end of the Revocation Period.

g. Employee affirms and agrees that, except as otherwise authorized by the
Company’s Chief Executive Officer (“CEO”) or his designee, he has terminated his
access to and privileges with respect to all of the Employer’s written and
electronic records, files, and systems, including but not limited to computer
systems, data bases, operating files and systems, corporate, financial,
accounting, or real estate records and files, and email systems and accounts,
and has transferred to the CEO or his designee, all passwords, administrator
rights or privileges, access to and operational control over, all such records,
files and systems, in a manner that protects the integrity and confidentiality
thereof and does not result in any disruption of the operations of the Company
and the Company’s maintenance of and access to such records, files and systems.

 

6



--------------------------------------------------------------------------------

6. Confidentiality.

a. Employee shall not, from the date of this Agreement, except as compelled by
law or court order or administrative agency proceeding, or except to the extent
of the publicly available information regarding the same, publicize or disclose
to any person or entity (excluding Employee’s immediate family, attorney and tax
advisor, as set forth in Paragraph 6.b., below, who themselves shall adhere to
all confidentiality covenants herein upon being provided such disclosure the
facts or circumstances relating to the making of this Agreement. This covenant
of complete confidentiality includes, but is not limited to, any discussions
surrounding the negotiation of this Agreement and the payments hereunder except
to the extent of the publicly available information regarding the same;

b. Consistent with Paragraph 6.a. above, other than to discuss the terms hereof
with Employee’s immediate family, attorney and tax advisor (each of whom must
first agree not to make any disclosure that Employee himself could not make),
Employee will not disclose to anyone any fact, document or other information
produced or obtained in connection with this Agreement or which Employee
obtained as a consequence of being employed by Getty, except to the extent of
the publicly available information regarding the same. Employee shall be liable
for any damages caused by his own or any other person’s established violation of
this covenant or any other clause of this Agreement (provided such person is not
testifying or making disclosure in response to legal process and is one to whom
Employee has disclosed any fact, document or other information produced or
obtained in connection with this Agreement);

c. Employee further agrees he will not contact any current or former Getty
employees other than Getty’s CEO (or his designee) and the General Counsel (as
to benefits and payments due under the Agreement), to discuss the terms of this
Agreement, the circumstances giving rise to the parties’ entering into this
Agreement or his separation from employment except to the extent of the publicly
available information regarding the same and except that Employee shall be
permitted to say that he resigned in order to pursue other business interests;

d. Employee confirms that, as of the date of the execution of this Agreement, he
has not told anyone about the terms of this Agreement or the payments being made
hereunder other than his immediate family, present attorney, tax advisor,
Getty’s outside corporate counsel, the General Counsel (Joshua Dicker) and CEO
(David B. Driscoll) of Getty;

e. Employee affirms that he has returned (or in the case of Company business
communicated in e-mails received or sent on e-mail accounts under his control,
Employee has or will forward such to tstirnweis@gettyrealty.com), all of
Employer’s equipment in his possession or control, as well as all originals and
copies of any Employer documents, e-mails and information, regardless of the
form. Employee has purged any Employer data stored in any electronic form in his
possession after also confirming that the Employer has copies of or access to
any such data. Employee also affirms he is in possession (or prior to receiving
the payments under Paragraph 3 above will be in possession) of all of his own
personal property that he had at Employer’s premises and that Employer is not in
possession of any of Employee’s property;

 

7



--------------------------------------------------------------------------------

f. Employee acknowledges that during the course of his employment, he had access
to information that is confidential and proprietary to Employer and not publicly
available (“Confidential Information”). Employee agrees Employer had no
obligation to specifically identify any information as Confidential Information
for it to be entitled to protection as such. For purposes of this Agreement,
Confidential Information shall include all information that is not publicly
available and concerns the business affairs of Employer or its tenants. Employee
affirms he will continue to maintain the confidentiality of the Confidential
Information consistent with Employer’s policies attorney-client privileges, and
common law, except as compelled by judicial process or court or governmental
order or proceeding, provided that prior to any potential required disclosure
Employee shall;

(1) give Employer reasonable advice via written notice to allow Employer to seek
a protective order or other appropriate remedy except to the extent that
Employee’s compliance with the foregoing would cause it to violate a binder
order of an issuing Court with proper Jurisdiction; and

(2) disclose only such information as is required by governmental entity or as
otherwise required by law and use commercially reasonable efforts to obtain
confidential treatment for any Confidential Information so disclosed.

g. Employee understands and agrees that violation of this Paragraph 6 or
violation any other material provision of this Agreement will constitute a
material breach of this Agreement, which will cause Employer to suffer
immediate, substantial and irreparable injury and which will be a sufficient
basis for an award of injunctive relief and monetary damages (without affecting
the remainder of this Agreement) as well as providing Getty with the right to
cease providing any outstanding consideration without affecting Employee’s
release of claims, to the extent permitted by law.

h. In addition to the specific obligations regarding the confidentiality of this
Paragraph 6, Employee agrees that he will not discuss, disclose or otherwise
publicize any business or legal dealings of the Company, or of its current or
former shareholders, officers, directors, employees, insurers, attorneys or
agents. This prohibition is absolute, and includes verbal, written and
electronic communications (such as e-mails and computer “blogs”). Nothing in
this Agreement will prevent Employee from responding truthfully in response to
any lawfully-issued subpoena, but since he was Getty’s Chief Financial Officer,
all ethical, privilege and confidentiality obligations apply in full, and
nothing herein shall be deemed to limit in any way Employee’s compliance with
any court order, or judicial or administrative order or subpoena. Employee
agrees to notify the Company of the receipt of same (unless notification is
prohibited by governmental order). If Employee shall require the advice of legal
counsel in connection with his response or compliance with any such subpoena or
order, the Company shall arrange for, reasonably select (in the same class as
DLA Piper LLP) and compensate such attorney.

 

8



--------------------------------------------------------------------------------

7. Non-Disparagement. Employee and Getty, through its senior officers (and Getty
will direct its President, Executive Vice President, and Chief Financial Officer
and similarly situated officers) agree not to defame, disparage or demean each
other in any manner whatsoever. Both parties agree that Employee’s departure
from Getty shall be described only as a resignation by Employee to pursue other
business interests.

8. Non-Competition and Non-Solicitation. As additional consideration for the
payments to be made and consideration provided in Paragraph 3 of this Agreement
an in connection with his continuing access to the Confidential Information
during the Transition Period, Employee agrees that he shall not, directly or
indirectly, for himself or on behalf of or in connection with any other person:

a. During the period commencing on the Severance Date and ending on July 1, 2014
(the “Restricted Period”), engage in “Competition” with the Company or any of
its subsidiaries. “Competition” shall mean the direct or indirect ownership,
management, employment or other participation in any business whose products or
activities compete in whole or in part with the services or activities of the
Company or any of its subsidiaries, including, without limitation, any real
estate investment trust or other business which manages, or owns and operates,
or purchases and sells service stations, convenience stores and petroleum
distribution terminals; provided, however, that during the Restricted Period the
Employee may acquire up to two percent of any class of securities of any
enterprise if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended.

b. Solicit any person who is, or who is on the Severance Date, or has been
within six (6) months prior to the Severance Date, an employee of the Company or
any of its subsidiaries for the purpose or with the intent of enticing such
employee away from the employ of the Company or any of its subsidiaries.

c. Solicit any person who is, or who is on the Severance Date, or has been
within six (6) months prior to the Severance Date, doing business with the
Company or any of its subsidiaries, including but not limited to any tenant,
customer, contractor or supplier of the Company or any of its subsidiaries, for
the purpose or with the intent of (I) inducing or attempting to induce such
person to cease doing business with the Company or any of its subsidiaries or
(II) in any way interfering with the relationship between such person and the
Company or any of its subsidiaries.

9. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of New York without regard to
its conflict or choice of law provisions to create binding general mutual
releases. In the event Employee or the Company breaches any provision of this
Agreement, Employee and the Company affirm that either may institute an action
to specifically enforce any term or terms of this Agreement. Before doing so,
the party alleging a breach occurred shall provide at least ten (10) days’
notice to the other party and an additional ten (10) days after notice is
received to permit the other party to remedy the alleged breach.

10. Severability. If any provision of this Agreement is declared illegal or
unenforceable by any court of competent jurisdiction, the parties agree the
court shall have the authority to modify, alter or change the provision(s) in
question to make the Agreement legal and enforceable. If this Agreement cannot
be modified to be enforceable, excluding the general

 

9



--------------------------------------------------------------------------------

release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect. If the general release
language is found to be illegal or unenforceable, Employee agrees to execute a
binding replacement release (consistent with this Agreement) without further
consideration. In the event Employee refuses to execute a binding replacement
release, he agrees to return all consideration paid pursuant to Paragraph
3.c.(1) immediately.

11. Amendment. Except as provided in the preceding Paragraph 10, this Agreement
may not be modified, altered or changed except upon express written consent of
both parties wherein specific reference is made to this Agreement.

12. Resolution of Disputes. Any controversy or claim arising out of this
Agreement, or the breach thereof, shall be decided by the U.S. District Court
for the Eastern District of New York sitting in Suffolk County or the New York
State Supreme Court in and for Nassau County. All such claims shall be
adjudicated by a judge sitting without a jury.

13. Nonadmission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by either party of any
liability or unlawful conduct of any kind.

14. Revocation. Employee may revoke this Agreement at any time during the seven
(7) calendar days following the day he executes this Agreement (the “Revocation
Period”). Any revocation within this period must be submitted, in writing, to
David B. Driscoll, President and CEO, and state, “I hereby revoke my acceptance
of our Severance Agreement and General Release.” The revocation must be
personally delivered to David B. Driscoll or his designee, or mailed to David B.
Driscoll and postmarked within seven (7) calendar days of execution of this
Agreement. If the last day of the Revocation Period is a Saturday, Sunday, or
legal holiday in New York, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

15. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior agreements or understandings
between the parties. Employee acknowledges that he has not relied on any
representation, promise, or agreement of any kind made to him in connection with
his decision to accept this Agreement, except for those set forth in this
Agreement.

16. Paragraph Headings. Paragraph headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and each of which shall together constitute one and
the same agreement. This Agreement will not become enforceable until executed by
both Getty and Employee.

18. Legal Fees. Each party will be responsible for its own legal fees or costs,
if any, incurred in connection with the negotiation and settlement of this
Agreement. In the event that the payments required to be made to or for the
benefit of Employee under Paragraph 3 above are not timely paid and Employee
commences any action or proceeding to enforce such provisions and to cause such
payments to be made, and if Employee prevails in such action or proceeding, then
Employee shall be entitled to reimbursement of his reasonable attorneys’ fees
and costs incurred in connection with such action or proceeding.

 

10



--------------------------------------------------------------------------------

19. Competence to Waive Claims. At the time of considering or executing this
Agreement, Employee was not affected or impaired by illness, use of alcohol,
drugs or other substances or otherwise impaired. Employee is competent to
execute this Agreement and knowingly and voluntarily waives any and all claims
he may have against Employer. Employee certifies that he is not a party to any
bankruptcy, lien, creditor-debtor or other proceedings which would impair his
right or ability to waive all claims he may have against Employer.

EMPLOYEE ACKNOWLEDGES HE HAS BEEN ADVISED THAT HE HAS TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION
OF THIS AGREEMENT. EMPLOYEE ALSO CONFIRMS THAT HE RECEIVED THE INITIAL DRAFT
HEREOF ON             , 2013.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS SEVERANCEAGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 3 ABOVE,
AND ELSEWHERE IN THIS AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS SEVERANCE AGREEMENT AND GENERAL RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST
EMPLOYER AS OF THE DATE EXECUTED BY EMPLOYEE (OTHER THAN CLAIMS RELATED TO
GETTY’S PERFORMANCE UNDER THIS AGREEMENT. EMPLOYEE UNDERSTANDS THAT THIS IS
GENERAL RELEASE OF CLAIMS.

 

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

    GETTY REALTY CORP. By:  

/s/ Thomas J. Stirnweis

    By:  

/s/ David B. Driscoll

  Thomas J. Stirnweis       David B. Driscoll         President and CEO Date:  

November 29, 2013

    Date:  

November 29, 2013